Title: From James Madison to George Johnson, 10 April 1824
From: Madison, James
To: Johnson, George


        
          Sir
          Apl. 10. 1824
        
        I have just reced. yours of the 8th. containing an offer to import for me a Cask of Wine from Madeira; and I cd. not desire a better recommendation of the oppy. than the example of my two neighbors who avail themselves of it. But I do not wish at present to add to my Stock, and comply with your request of an immediate answer to your communication.
      